Case 1:20-cv-24308-DPG Document 1 Entered on FLSD Docket 10/20/2020 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI-DADE

                                                           Civil Action No.:
 JOHANE DRAY,

                               Plaintiff,
        vs.                                                COMPLAINT FOR VIOLATIONS OF
                                                           THE FAIR DEBT COLLECTION
                                                           PRACTICES ACT
 MIDLAND CREDIT MANAGEMENT, INC.,
                               Defendant.                  DEMAND FOR JURY TRIAL



        Plaintiff Johane Dray (“Plaintiff”) brings this action on an individual basis, and asserts

 claims pursuant to the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”)

 seeking statutory and other damages against defendant Midland Credit Management, Inc.,

 (“MCM”), alleging, upon Plaintiff’s personal knowledge, the investigation of counsel, and

 information and belief, as follows:

                                   NATURE OF THE ACTION

        1.      Defendant MCM has been furnishing balance information concerning an alleged

 debt collection account to non-defendants Equifax Information Services, LLC (“Equifax”),

 Experian Information Solutions, Inc. (“Experian”) and Trans Union, LLC (“TransUnion”), who,

 in turn, reported the information to numerous credit companies and persons.

        2.      Plaintiff disputed the reported balance information in writing to Equifax, Experian

 and TransUnion, which triggered a statutory obligation requiring Equifax, Experian and

 TransUnion to notify MCM of Plaintiff’s dispute.

        3.      Despite such notice, MCM failed to communicate that the disputed debt was

 disputed, in dereliction of its duties under the FDCPA.


                                                 1
Case 1:20-cv-24308-DPG Document 1 Entered on FLSD Docket 10/20/2020 Page 2 of 5




                                   JURISDICTION AND VENUE

         4.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and

 pursuant to 15 U.S.C. § 1692 et seq.

         5.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391, and, because

 the defendant conducts and continues to conduct a substantial and significant amount of business

 in this District, and a substantial portion of the conduct complained of herein occurred in this

 District, the defendant is subject to personal jurisdiction in this District.

                                               PARTIES

 Plaintiff

         6.      Plaintiff is a resident of Miami, Florida and qualifies as a “consumer” as defined

 and protected by FDCPA. See 15 U.S.C. § 1692(a)(3). Plaintiff is an individual, and not an entity.

 Defendant

         7.      Defendant MCM is a debt collection agency that uses the mail, telephone, and

 facsimile, and regularly engages in business in this District, the principal purpose of which is to

 attempt to collect debts alleged to be due another. Defendant MCM is a “debt collector” as that

 term is defined under 15 U.S.C. § 1692a(6).
                                 SUBSTANTIVE ALLEGATIONS

         8.      On or about June 2, 2020, Plaintiff submitted written dispute letters to non-

 defendants Equifax, Experian and TransUnion concerning balance information reported on a

 purported MCM collection account that Plaintiff disputed as inaccurate.

         9.      The purported debt related to the purported MCM collection account was originally

 issued by non-defendant Credit One Bank, N.A. and was thereafter acquired by MCM.

         10.     The purported debt underlying the disputed collection account arose out of a

 transaction in which money, property, insurance or services, which were the subject of the

                                                    2
Case 1:20-cv-24308-DPG Document 1 Entered on FLSD Docket 10/20/2020 Page 3 of 5




 originating transactions, were primarily for personal, family or household purposes, and are “debt”

 as defined by 15 U.S.C. § 1692a(5).

        11.      In response to Plaintiff’s dispute letters, and as required by statute, Equifax,

 Experian and TransUnion notified MCM of Plaintiff’s dispute. Nevertheless, MCM continued to

 report the disputed information without marking the account as disputed or updating the account

 as necessary.

        12.      Plaintiff brings this action to recover, inter alia, statutory damages, pre-judgment

 and post-judgment interest, and reasonable attorneys’ fees and expenses for injuries suffered as a

 result of MCM’s misconduct. MCM’s erroneous reporting of disputed information without

 marking such information as disputed or updating the account as necessary on Plaintiff’s consumer

 background reports continues to affect Plaintiff’s credit worthiness and credit score. As a result

 of MCM’s misconduct, Plaintiff has suffered a decreased credit score, the loss of ability to

 purchase and benefit from credit, and the mental and emotional pain, anguish, humiliation, and

 embarrassment of credit denial.

        13.      Accordingly, Plaintiff is entitled to damages.

                                       CAUSES OF ACTION

                                               COUNT I

                 Against MCM for Violation of the FDCPA, 15 U.S.C. § 1692(e)

        14.      Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.

        15.      15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or

 misleading representation or means in connection with the collection of any debt.

        16.      Under 15 U.S.C. § 1692e, inter alia:




                                                    3
Case 1:20-cv-24308-DPG Document 1 Entered on FLSD Docket 10/20/2020 Page 4 of 5




            A debt collector may not use any false, deceptive, or misleading representation or
            means in connection with the collection of any debt. Without limiting the general
            application of the foregoing, the following conduct is a violation of this section:

                                            *      *       *
            (8)     Communicating or threatening to communicate to any person credit
            information which is known or which should be known to be false, including the
            failure to communicate that a disputed debt is disputed.

 (Emphasis added).

            17.    MCM received notice from Equifax, Experian and TransUnion that Plaintiff

 disputed the account balance information reported on the disputed account, as required by statute.

 See 15 U.S.C. §1681i(a)(2). After receiving notice of Plaintiff’s dispute from Equifax, Experian

 and TransUnion, MCM willfully, or at least negligently, failed to mark the disputed account as

 disputed on Plaintiff’s reports issued by Equifax, Experian and TransUnion and continued to

 communicate the disputed information.

        18.        Plaintiff has suffered damages as a result of defendant MCM’s misconduct,

 including, but not limited to, emotional stress, and is entitled to damages.


                                         PRAYER FOR RELIEF
        WHEREFORE, Plaintiff demands a judgment:

       i.          awarding Plaintiff statutory money damages, actual damages and punitive

 damages, including pre-judgment and post-judgment interest;

      ii.          awarding attorneys’ fees and costs, and other relief; and

     iii.          awarding such other relief as to this Court may seem just and proper.

                                             JURY DEMAND


            Plaintiff demands a trial by jury.




                                                    4
Case 1:20-cv-24308-DPG Document 1 Entered on FLSD Docket 10/20/2020 Page 5 of 5




 DATED: October 20, 2020            COHEN & MIZRAHI LLP
                                    YOSEF STEINMETZ
                                    FLORIDA BAR NO. 119968

                                                    /s/ Yosef Steinmetz
                                                   YOSEF STEINMETZ

                                    300 Cadman Plaza West, 12th Floor
                                    Brooklyn, NY 11201
                                    Telephone: 929/575-4175
                                    929/575-4195 (fax)
                                    yosef@cml.legal

                                    Attorneys for Plaintiff




                                       5
